Case 1:17-cv-02361-CKK Document 81-1 Filed 06/17/19 Page 1 of 5




                EXHIBIT 1
        Case 1:17-cv-02361-CKK Document 81-1 Filed 06/17/19 Page 2 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MATTHEW DUNLAP,


                    Plaintiff,

        v.                                         Civil Docket No. 17-cv-2361 (CKK)

 PRESIDENTIAL ADVISORY
 COMMISSION ON ELECTION
 INTEGRITY et al.,


                    Defendants.



         DEFENDANTS’ RESPONSE TO PLAINTIFF’S JUNE 14, 2019, FILING


       Plaintiff’s five-page, single-spaced letter-brief presenting substantive arguments on the

merits of the Court’s January 28, 2019, Memorandum Opinion and Order (ECF No. 64) is

improper.

       First, Plaintiff’s filing does not contest the accuracy of the only information to which

Plaintiff was authorized to respond, the information in the Second Droege Declaration (ECF No.

79-1). After Defendants submitted a “declaration identifying the dates on which each and every

commissioner was appointed to the Commission and, where applicable, resigned from or otherwise

left the Commission prior to its termination,” Minute Order (Jun. 11, 2019), the Court provided

Plaintiff with “an opportunity to respond to Defendants’ [declaration] with any further information

by June 14, 2019,” Minute Order (Jun. 13, 2019). Plaintiff’s letter brief does not provide any such

“further information”; instead, it concedes that the appointment dates enumerated in the Second

Droege Declaration are accurate.
         Case 1:17-cv-02361-CKK Document 81-1 Filed 06/17/19 Page 3 of 5



        Plaintiff’s filing is not only unresponsive to this Court’s order, but also unresponsive to the

only matter pending before the Court, Defendant’s fully briefed Renewed Motion for a Partial Stay

Pending Appeal of the January 28, 2019, Memorandum Opinion and Order. See ECF Nos. 68, 70-

72. There is thus no basis for Plaintiff to file a sur-reply, even if Plaintiff had sought leave to do

so (which he did not). See Toxco, Inc. v. Chu, 801 F. Supp. 2d 1, 5 n.2 (D.D.C. 2011) (“There is

no automatic right to file a sur-reply in the Federal Rules of Civil Procedure or in the Local Rules

of this Court.”).

        Second, Plaintiff’s filing is wrong on the facts. Plaintiff argues that the Vaughn-type

index submitted in Lawyers’ Committee for Civil Rights Under Law v. Presidential Advisory

Commission on Election Integrity, et al., Case No. 17-cv-1254, ECF No. 33-4 (Sep. 29, 2017),

demonstrates that former Vice Chair Kris Kobach and former Commission members Hans von

Spakovsky and Christian Adams, as well as other former members such as Plaintiff, “knew they

were acting as Commissioners and conducting the work of the Commission prior to their official

appointments.” ECF No. 80, at 4. But, as Defendants already demonstrated in response to a

similar argument, there is simply no basis for such a claim. See ECF No. 71, at 5. Lawyers’

Committee did not involve a claim under Cummock v. Gore, 180 F.3d 282 (D.C. Cir. 1999), and

Plaintiff was not a party in that lawsuit. Moreover, the Court made clear during the hearing at

which it directed Defendants to prepare the Vaughn-type index, that the index should be over

inclusive. Indeed, the Court specified that the index should identify documents that are

“broad[ly]” “related” to the Commission, including documents that the Defendants “don’t think

are covered” by section 10(b) of the Federal Advisory Committee Act, 5 U.S.C. app. 2. Tr. of

Aug. 30, 2017, Hr’g 24:3-8. The Vaughn-type index, therefore, was simply meant to describe




                                                  2
        Case 1:17-cv-02361-CKK Document 81-1 Filed 06/17/19 Page 4 of 5



documents that existed – it did not embody any legal arguments or premises about the legal or

practical status of the authors of any of the documents.

       Finally, Plaintiff errs with respect to the procedural history. He argues that the Court

should not “alter its January 28 Order” because the issue of whether “Secretary Dunlap’s rights

to certain documents turn on when Commissioners were formally appointed . . . has never been

raised by Defendants during this case’s long history[,]” ECF No. 80, at 4-5. But this is solely

because the issue of Plaintiff’s entitlement to these specific documents was never briefed. The

Court’s December 22, 2017, Memorandum Opinion granting Plaintiff’s motion for a preliminary

injunction did not expressly address the potential commissioner emails at issue here. See Mem.

Op., ECF No. 33. Consequently, Defendants did not interpret the Court’s preliminary injunction

as encompassing the emails such that they needed to specifically address them in their

reconsideration motion. Nor was it appropriate for Defendants to attempt to re-litigate the

Court’s January 28, 2019, Memorandum Opinion and Order in its Renewed Motion for a Partial

Stay Pending Appeal given that they had properly appealed the Court’s decision. See Griggs v.

Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (per curiam).

       Accordingly, the Court should not consider Plaintiff’s new legal arguments in resolving

Defendants’ Renewed Motion for a Partial Stay Pending Appeal.




                                                 3
       Case 1:17-cv-02361-CKK Document 81-1 Filed 06/17/19 Page 5 of 5



Dated: June 17, 2019                Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    ELIZABETH J. SHAPIRO
                                    Deputy Director

                                    /s/ Carol Federighi
                                    CAROL FEDERIGHI
                                    Senior Trial Counsel
                                    KRISTINA A. WOLFE
                                    JOSEPH E. BORSON (Va. Bar No. 85519)
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    P.O. Box 883
                                    Washington, D.C. 20044
                                    Tel: (202) 514-1903
                                    E-mail: carol.federighi@usdoj.gov




                                      4
